DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered.
 
Status of the Claims
The claims filed 06/21/2021 are under consideration.
Claims 1-12 are pending.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Response to Arguments
6/21/2021 have been fully considered but they are not persuasive. 
Applicant has argued Gates supports the argument that stability of hydrogen peroxide in glass and other silicon containing materials is limited by self-decomposition of hydrogen peroxide and consequent generation of decomposition gasses. 
This argument is unpersuasive. 
The presently claimed invention is directed to a product, i.e., a syringe comprising a silicone oil applied to the inner wall of the syringe, and the syringe containing a hydrogen peroxide solution. Ogawa clearly teaches the composition in a syringe (Ogawa, e.g., 0083) which facilitates administration of the composition to tumors. Vetter teaches syringes modified by including a coating of silicone oil on the inside surface of the syringe (Vetter, e.g., c1:17-21). Alternatively, Wu teaches silicone oils consistent with formula (I) of claim 2 were known and used to achieve improvement in sliding contact between the plunger and the inner wall of the syringe thereby facilitating precise delivery of medicaments. See Wu, e.g., 0063, formula (II), wherein z can be about 300 to 1350.
Despite the understanding in the art that hydrogen peroxide is unstable, one skilled in the art is directed by the teachings of Ogawa to place a hydrogen peroxide solution into a syringe to facilitate administration of the composition. Both Vetter and Wu teach improving syringes used for administration of actives by coating the inner walls of the syringe with a silicone oil. The expected benefits include smooth expression of the plunger and for improving precision of dosing of a medicament from the syringe (Vetter, e.g., c1:18-21) and a greater degree of control over initiation and maintenance of sliding movement of the plunger (Wu, e.g., 0005).
wherein the syringe is capable of storing the hydrogen peroxide solution for at least four weeks at 600C, appear to be met by the combined teachings of Ogawa and Vetter and the combined teachings of Ogawa and Wu. This is because the claim does not recite any structural features which distinguish beyond the teachings of the prior art. Since the prior art teaches a syringe containing a silicone oil in the same arrangement as claimed and containing a hydrogen peroxide solution, the prior art teaches a syringe having the same capability claimed. Therefore the limitation added in the amendment filed 06/21/2021 does not appear to distinguish the claimed invention over the cited prior art. 
Applicant’s arguments directed to stability have been considered, but are unpersuasive. The claimed invention is silent to any degree of stability of the hydrogen peroxide composition. Furthermore, because the prior art teaches a syringe having all of the structural limitations of the claimed invention, the stability of the prior art peroxide composition would be the same as that argued. Prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present but not recognized in the prior art. See MPEP 2145, II. "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc.v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").

Applicant has argued the understanding of hydrogen peroxide to be reactive with silicone oil would have led one skilled in the art away from modify the syringe of Ogawa with the silicone oil of Vetter or Wu.
This argument is unpersuasive because there does not appear to have been an understanding in the art that hydrogen peroxide would be reactive with silicone oil. To the contrary, one skilled in the art would appear to have expected hydrogen peroxide solutions to be compatible with silicone oil. For example, previously cited Hydrogen Peroxide Material Compatibility Chart from ISM and IS Med Specialties shows one skilled in the art would have reasonably expected hydrogen peroxide solutions up to 10% to be compatible with silicone. Further, Bretschger, 1947 (attached) suggests one skilled in the art would have reasonably expected silicone oil to be compatible with hydrogen peroxide 90%. See Bretschger, e.g., pg. 70, Table V.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa, US 20100010417 A1 in view of Vetter, US 6447610 B1 and Bretschger, 1947.
Ogawa, US 20100016322 A1
Ogawa teaches an aqueous solution comprising hydrogen peroxide at a concentration of 0.5% (Ogawa, e.g., 0092). The concentration of hydrogen peroxide may vary over the range of from 0.12 to 2.00% (Ogawa, e.g., 0094, pg. 7, table 1). Ogawa teaches the composition in a syringe (Ogawa, e.g., 0083). Since Ogawa teaches a syringe suitable for an aqueous hydrogen peroxide composition as claimed, the skilled artisan would have understood the syringe is made of a material having a high decomposition capability with respect to hydrogen peroxide. There does not appear to be any distinction between a pre-filled syringe and a syringe containing the composition as set forth in Ogawa.
The composition is a radiation sensitizer (Ogawa, e.g., claim 1). 
Ogawa does not expressly teach the syringe includes an oil composition applied to an inner wall of the barrel, the oil composition containing silicone oil. 
Vetter teaches syringes modified by including a coating of silicone oil on the inside surface of the syringe (Vetter, e.g., c1:17-21). Vetter teaches a method for coating the inside of a syringe with silicone oil (Vetter, e.g., claims) for improvements to smooth expression of the plunger and for improving precision of dosing of a medicament from the syringe (Vetter, e.g., c1:18-21).  Vetter teaches wherein the syringe is glass (Vetter, e.g., c1:14-17).
Bretschger, 1947 (attached) suggests one skilled in the art would have reasonably expected silicone oil to be compatible with hydrogen peroxide 90%. See Bretschger, e.g., pg. 70, Table V.  
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a syringe containing an aqueous hydrogen peroxide composition as understood from Ogawa by including a coating of silicone oil on the inside surface of the barrel of the syringe with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to facilitate movement of the piston in the syringe which improves medicament delivery. Since glass syringes were known and used in the field of medicament delivery, and since Vetter teaches this improvement for glass syringes, the skilled artisan would have been motivated to employ a glass syringe for the composition including an aqueous solution of hydrogen peroxide as understood from Ogawa. The skilled artisan would have had a reasonable expectation of success because Ogawa teaches the aqueous solution containing hydrogen peroxide may be administered to a tumor using the syringe and because Bretschger suggests one skilled in the art would have reasonably expected the hydrogen peroxide solutions having a concentration used by Ogawa would be compatible with silicone oil. 
Applicable to the limitation: wherein the syringe is capable of storing the hydrogen peroxide solution for at least four weeks at 600C, appear to be met by the combined teachings of Ogawa and Vetter. This is because the claim does not recite any structural features which distinguish beyond the teachings of the prior art. Since the prior art teaches a syringe containing a silicone oil in the same arrangement as claimed and containing a hydrogen peroxide solution, the prior art teaches a syringe having the same capability claimed. Therefore the limitation added in the amendment filed 06/21/2021 does not appear to distinguish the claimed invention over the cited prior art. 
Accordingly, the subject matter of claims 1 and 9-12 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa, US 20100010417 A1 in view of Wu, US 20080071228 A1 and Bretschger, 1947.
The teachings of Ogawa enumerated above apply here. 
As set forth, infra, Ogawa teaches a syringe comprising a composition including an aqueous solution of hydrogen peroxide. Ogawa does not expressly teach the syringe including an oil coating the inner surface of the barrel of the syringe, wherein the oil is a silicone oil.
Wu teaches silicone oils for application to the inner wall of a syringe (Wu, e.g., 0092) which are effective for achieving improvements in smooth sliding contact between the plunger and the inner wall of the syringe (Wu, e.g., 0013), reducing the known problem of high breakout/breakloose forces (Wu, e.g., 0012). This improvement results in a greater degree of control over initiation and maintenance of sliding movement of the plunger (Wu, e.g., 0005). The improvement is suggested for delivery of medicaments (Wu, e.g., 0011). Wu teaches wherein the syringe barrel is made of glass (Wu, e.g., claim 4). 
Wu teaches silicone oils consistent with formula (I) of claim 2 were known and used to achieve improvement in sliding contact between the plunger and the inner wall of the syringe thereby facilitating precise delivery of medicaments. See Wu, e.g., 0063, formula (II), wherein z can be about 300 to 1350. The range for the repeating siloxane unit overlaps significantly with the range recited in claim 2. Further the claimed definition for R includes methyl groups. Wu names polydimethylsiloxane as required by instant claim 8 (Wu, e.g., claim 7). 
Bretschger, 1947 (attached) suggests one skilled in the art would have reasonably expected silicone oil to be compatible with hydrogen peroxide 90%. See Bretschger, e.g., pg. 70, Table V.  
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a syringe containing a composition including an aqueous solution of hydrogen peroxide with a silicone oil such as polydimethylsiloxane with a reasonable expectation of success. Since the silicone oils of Wu were known and used to achieve improvements to medicament delivery, the skilled artisan would have been motivated to improve the radiation sensitizer delivery of Ogawa in the same way suggested in Wu with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success because Bretschger suggests one skilled in the art would have reasonably expected the hydrogen peroxide solutions having a concentration used by Ogawa would be compatible with silicone oil.
Applicable to the limitation: wherein the syringe is capable of storing the hydrogen peroxide solution for at least four weeks at 600C, appear to be met by the combined teachings of Ogawa and Wu. This is because the claim does not recite any structural features which distinguish beyond the teachings of the prior art. Since the prior art teaches a syringe containing a silicone oil in the same arrangement as claimed and containing a hydrogen peroxide solution, the prior art teaches a syringe having the same capability claimed. Therefore the limitation added in the amendment filed 06/21/2021 does not appear to distinguish the claimed invention over the cited prior art. 
Accordingly, the subject matter of claims 1-12 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615